Execution Copy



TERMINATION AND LIMITED RELEASE AGREEMENT


This TERMINATION AND LIMITED RELEASE AGREEMENT (this “Agreement”), dated as of
April 24, 2009, is by and between LTC Global, Inc., a Nevada corporation
(“LTC”), and Penn Treaty American Corporation, a Pennsylvania corporation (“Penn
Treaty”).


WHEREAS, LTC, Penn Treaty and United Insurance Group Agency, Inc., a Michigan
corporation (“UIG”), are parties to that certain Stock Purchase Agreement, dated
as of November 5, 2008 (the “Purchase Agreement”), pursuant to which LTC
acquired all of the issued and outstanding shares of capital stock of UIG;


WHEREAS, a portion of the Purchase Price payable pursuant to the Purchase
Agreement was paid by the issuance on November 5, 2008 by LTC of a promissory
note to Penn Treaty in the original principal amount of $10,250,000 (the “Seller
Note”);


WHEREAS, pursuant to the Purchase Agreement, LTC and Penn Treaty entered into
the Pledge Agreement to secure all obligations of LTC to Penn Treaty under the
Seller Note;


WHEREAS, the outstanding principal amount of the Seller Note as of April 15,
2009, after giving effect to all payments made hereunder, is $8,262,188 all of
which is due and owing to Penn Treaty as of the date hereof;


WHEREAS, the parties have agreed to refinance the Seller Note;


WHEREAS, in order to effectuate the refinancing of the Seller Note, on the
Closing Date (as defined below), LTC shall issue to Penn Treaty a limited
recourse promissory note, dated as of April 15, 2009, in the original principal
amount of $5,000,000 substantially in the form and on the terms of Exhibit A
hereto (the “New Note”), LTC shall pay to Penn Treaty cash in an amount equal to
$3,262,188 and Penn Treaty shall cancel the Seller Note;


WHEREAS, contemporaneously with the issuance by LTC of the New Note to Penn
Treaty and the cancellation of the Seller Note by Penn Treaty, the parties
intend to terminate the Pledge Agreement; and


WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1. Cancellation and Termination.  Subject to the terms and conditions set forth
herein, LTC and Penn Treaty agree that upon the Closing (as defined below), the
Seller Note shall be cancelled in all respects, shall be void and of no further
force or effect and fully discharged as a matter of record.  Upon the Closing,
LTC and Penn Treaty hereby acknowledge
 
 
 
 

--------------------------------------------------------------------------------

 
 
and agree that the Seller Note and the Pledge Agreement shall be terminated and
of no further force or effect and that Penn Treaty’s and LTC’s rights and
obligations thereunder, express or implied, are fully extinguished.  In
furtherance of the foregoing, Penn Treaty agrees that, from and after the
Closing, Penn Treaty will take all actions necessary to effectuate the release
of any and all Encumbrances that it has with respect to the Collateral (as
defined in the Pledge Agreement).


2. Closing.  The closing of the transactions contemplated hereby shall be
effective as of the delivery of the closing deliveries described below (the
“Closing”) at the offices of Nixon Peabody LLP, 437 Madison Avenue, New York,
New York 10022 at 10:00 a.m. on April 24, 2009, or at such time and place as the
parties mutually agree (the “Closing Date”).


3. Closing Deliveries.
 
(a) At the Closing, Penn Treaty shall deliver to LTC the following original
documents:
 
(i) Seller Note marked “CANCELED” across its face; and
 
(ii) UIG Stock Certificate No. 007 issued to LTC for 2,000 shares of capital
stock of UIG.
 
(b) At the Closing, LTC shall:
 
(i) deliver to Penn Treaty the New Note, duly executed by LTC;
 
(ii) pay to Penn Treaty the amount of Three Million Two Hundred Sixty-Two
Thousand One Hundred Eighty-Eight Dollars and 00/100 ($3,262,188) by wire
transfer of immediately available funds to such bank account as shall be
designated in writing by Penn Treaty;
 
(iii) cause ACSIA Long Term Care, Inc., a Delaware corporation and indirect
wholly-owned subsidiary of LTC (“ACSIA”), to execute and deliver to Penn Treaty
a security agreement in the form and on the terms of Exhibit B hereto;


(iv) file a uniform commercial code financing statement covering the Collateral
(as defined in the New Note) with the Delaware Secretary of State naming ACSIA
as debtor and Penn Treaty as secured party;


(v) use its best efforts to cause the assignment of the Collateral to ACSIA from
another affiliate of LTC, including obtaining all necessary consents thereto and
approvals therefor, as soon as is practicable but in any event within 60 days of
the date hereof (except for any consents required to be obtained from Penn
Treaty or its affiliates, in which case such 60 day time period shall apply only
to the formal request for consent together with otherwise fully executed copies
of all related documents); and
 
 
 
2

--------------------------------------------------------------------------------

 

 
(vi) use its best efforts to cause the release of any lien on any part of the
Collateral that exists as of the date hereof, as soon as practicable but in any
event within 60 days of the date hereof, and provide evidence of such release to
Penn Treaty.


4. Acknowledgment.  For purposes of clarification, the parties acknowledge and
agree that from and after the Closing Date, LTC shall have no further
obligations under the Purchase Agreement with respect to the Seller Note.
 
5. Limited Release by LTC.  Effective on the Closing Date, in consideration of
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, LTC, on behalf of itself and on
behalf of the direct and indirect subsidiaries of LTC, and their respective
Affiliates, and the officers, directors, stockholders, members, managers,
current and former employees, agents and attorneys and the respective successors
and assigns of any of them, hereby releases and forever discharges Penn Treaty
and its past, present and future officers, directors, stockholders, employees,
agents and Affiliates, and the respective heirs, administrators, successors and
assigns of each of the foregoing (each, a “Penn Treaty Releasee”) from any and
all actions, causes of action, suits, liabilities, debts, damages, losses,
costs, expenses (including attorney’s fees), liabilities, obligations, claims of
any kind, controversies, agreements, trespasses, judgments, executions, demands,
counterclaims, defenses, and other claims of any kind or nature whatsoever
(including, without limitation, claims for indemnification and contribution),
whether in law or in equity, whether known or unknown, whether asserted or not,
and any and all rights, duties, liabilities, and obligations, whether presently
enforceable or enforceable in the future regarding, arising from, or in any
manner relating to the conduct of the defendants in the action captioned UIG v.
Patrick Patterson, et al. Oakland County Circuit Court Case No. 08-096069-CK.


6. Notices.  Any notice required or permitted to be given hereunder shall be
given in accordance with Section 11.1 of the Purchase Agreement.


7. Amendments and Waivers.  This Agreement may be amended only by written
instrument signed by LTC and Penn Treaty.  No waiver of any provision of this
Agreement by the LTC or Penn Treaty shall be effective unless in writing and
signed by LTC or Penn Treaty, as the case may be.


8. Binding Effects; Benefits.  This Agreement shall inure to the benefit of the
parties hereto and shall be binding upon the parties hereto and their respective
successors and assigns, heirs and legal representatives.  Except as otherwise
set forth herein, nothing in this Agreement, express or implied, is intended to
confer on any Person other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement.


9. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the except conflicts of law
provisions) of the State of Delaware.


10. Entire Agreement.  This Agreement embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes
 
 
 
3

--------------------------------------------------------------------------------

 
 
and preempts any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way.


11. Conflict.  In the event of any conflict between this Agreement and the
Purchase Agreement, the terms of this Agreement shall prevail.
 
12. Severability.  In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired.


13. Counterparts.  This Agreement may be executed in more than one counterpart,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument.


*  *  *  *  *

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.





 
LTC GLOBAL, INC.
                   
By:
/s/ Richard Pitbladdo
   
Name: Richard Pitbladdo
   
Title: Chief Financial Officer
                               
PENN TREATY AMERICAN CORPORATION
             
By:
/s/ Eugene Woznicki
   
Name: Eugene Woznicki
   
Title: CEO and Chariman



 
5

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of New Note
 
 

 
6

--------------------------------------------------------------------------------

 

EXHIBIT B


Form of Security Agreement
 
 

 
7

--------------------------------------------------------------------------------
